DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

- Claims 1—20 filed on 11/12/2020 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9 & 17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being Anticipated by “KEOHANE” et al. [US 2015/0150147 A1].

REGARDING CLAIM 1. KEOHANE disclose 
A system for protection of network-based resource transfers, the system comprising: a memory device with computer-readable program code stored thereon; a communication device; a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to: generate an encrypted tag associated with a denomination of electronic resource, wherein the encrypted tag indicates criteria for acceptable use of the denomination of electronic resources, wherein the criteria include one or more authorization parameters set by a managing entity [KEOHANE disclose encrypting restricted tag element (Abstract), see also FIG.1: where KEOHANE disclose Restricted tag element 114, encrypted element 136, etc.];
receive, from the managing entity, a notification of a pending network-based resource transfer, wherein the notification includes the encrypted tag of the denomination of electronic resources to be transferred [KEOHANE disclose encrypted element to be transferred to accessors over a network, see FIG.1; the restricted tag has appearance setting 214 (FIG.2); FIG.4 disclose message composer 410 having encryption controller 422 with message management server 430];
decrypt the encrypted tag and confirm that the pending network-based resource transfer meets the criteria for acceptable use of resources [KEOHANE disclose decrypting the restricted tag element (Abstract), see also FIG.1: where KEOHANE disclose Decrypted tag element 146];
transmit a notification to the managing entity, wherein the notification comprises a confirmation that the pending network-based transfer meets the criteria for acceptable use of the denomination of resources [KEOHANE disclose encrypted element to be transferred to accessors over a network, see FIG.1; the restricted tag has appearance setting 214 (FIG.2); FIG.4 disclose message composer 410 having encryption controller 422 with message management server 430; and message accessor 450 has publication service 452]; and
edit the criteria for acceptable use of the denomination of resources, wherein editing the criteria comprises changing one or more authorization parameters in response to a notification from the managing entity [KEOHANE disclose access is allowed for accessors only; i.e., see decrypted per settings 146 (FIG.1)].

Claims 9 & 17 are rejected for the same reasons above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2—5, 10—13 & 18—19 is/are rejected under 35 U.S.C. 103 as being unpatentable over “KEOHANE” et al. [US 2015/0150147 A1] in view of “Eisen” [US 9,112,850 B1].

KEOHANE further disclose claim 2. The system of claim 1, wherein the encrypted tag comprises a lookup value for the stored information [KEOHANE disclose tag options (FIG.); i.e., settings]; 
KEOHANE may not, but, Eisen, analogues art, disclose wherein the criteria for acceptable use of the denomination of electronic resources comprises information stored in a remote database [Eisen discloses set remote databases (col.9, line 60 to col.10, line 50)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of with the remote databases of Eisen to securely detection of fraudulent transactions and identity theft; more particularly to identify and share information about users and/or computing devices.
Claims 10 & 18 are rejected for the same reasons above.
KEOHANE in view of Eisen further disclose claim 3. The system of claim 2, wherein determining whether the pending network-based resource transfer meets the criteria for acceptable use of the denomination of resources further comprises accessing the remote database [Eisen discloses set remote databases (col.9, line 60 to col.10, line 50)] and identifying the criteria for acceptable use of the resources via the lookup value [KEOHANE disclose tag options (FIG.); i.e., settings]. The motivation to combine is the same as that of claim 1 above.
Claim 11 is rejected for the same reasons above.
KEOHANE in view of Eisen further disclose claims 4, 5 & 19. The system of claim 1, wherein the processing device is further configured to receive, from a managing entity, a notification of an unauthorized network-based resource transfer, wherein upon receipt of the notification of an unauthorized network-based resource transfer, the processing device is further configured to identify an encrypted tag associated with an electronic resource amount used in the unauthorized transfer and execute a remedial action  [KEOHANE directed to allowing access only to authorized accessors (unauthorized accessors are denied): see Abstract with FIGS.1 & 4); see par.044: not authorized, etc.], and , wherein if the requested transfer does not meet the criteria for acceptable use of the denomination of resources, the computer processing device performs the further operations of denying the requested transfer and transmitting a notification to the user device via a network [Eisen disclose denying access ]. The motivation to combine is the same as that of claim 1 above.
Claims 12 & 13 are rejected for the same reasons above.

Allowable Subject Matter
Claims 6—8, 14—16 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited arts fail to disclose wherein the remedial action comprises creating a new electronic resource of an equivalent value of an identified electronic resource, setting a value of the identified electronic resource equal to zero, and transmitting a notification to the managing entity to deposit the new electronic resource into a user account. 
Claims 7-8 & 15-16 are objected based on their dependence.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892: for example, US 8862870 B2 is directed to systems and methods for multi-level tagging of encrypted items for additional security….

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571)270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/Primary Examiner, Art Unit 2434